Preparation for the European Council meeting (24-25 March 2011) (debate)
The next item is the statements by the Council and the Commission on preparation for the European Council meeting to be held on 24 and 25 March 2011.
President-in-Office of the Council. - Mr President, President Barroso, Commissioner, honourable Members, I very much welcome the opportunity to appear before you in advance of the next meeting of the European Council. As you know, it will be a very intensive meeting due to the unforeseen events of the last couple of weeks.
Let me first run you through the main issues on the agenda of the European Council. There will be three major items: first a comprehensive economic package which, hopefully, will be adopted by the Heads of State and Government; then Libya and the southern neighbourhood; and thirdly Japan.
Let me start with the economic policy issues. The European Council will, I hope, adopt this package in order to respond to the economic and financial crisis. The package has six major elements, the first being the conclusion of the first phase of the European Semester, with endorsement of the priorities for fiscal consolidation and structural reforms. As you know, the European Semester cycle started early in the year with the presentation of the Commission's annual growth survey. It brings together various policy recommendations required to strengthen recovery, to help Europe maintain its international competitiveness and to achieve the EU 2020 objectives.
The first phase of the European Semester will now be concluded with the endorsement by the European Council of the priorities for fiscal consolidation and structural reform, in line with the conclusions prepared by the ECOFIN and EPSCO Councils. The theme of this report - which was prepared by the Presidency - was welcomed by the General Affairs Council last Monday. Member States will take these broad policy orientations into account when preparing their stability and convergence programmes and the national reform programmes to be submitted in April.
On the basis of the Commission's assessment, the Council will subsequently provide its assessment and guidance to the Member States in June: that is, at a time when important budgetary decisions are still in a preparatory phase in most Member States. The Hungarian Presidency's aim is to close the first European Semester by the time of the European Council in June 2011.
The second element is the strengthening of economic governance, and here the European Parliament has a decisive role. The Council has already taken a major step forward: the Ministers for Economic and Financial Affairs have agreed the Council's general approach in relation to the six legislative proposals on reinforcing economic governance. This achievement enables the Presidency to start negotiations with this Parliament.
As you know, the Council has to observe a deadline set by the European Council - June 2011 - for reaching political agreement on the package. Four out of the six proposals are subject to codecision. We know that the deadline imposed by the European Council does not, by any means, bind the European Parliament, yet I take this solemn opportunity to ask for Parliament's cooperation so that we can reach political agreement by June. It would send reassuring messages to the markets and, most importantly, to our citizens who expect us to safeguard the euro and the European economy with it. So we have a common responsibility with the European Parliament in this matter.
Our Prime Minster is about to meet the rapporteurs and the coordinators who are responsible for this package and I hope that we will have extremely fruitful cooperation with Parliament.
The third element is the restoration of the health of the banking sector through the ambitious new stress test.
The fourth is the pact for the euro, its extension to Member States outside the euro area who wish to join it, and possible announcement of the first national action plans to implement it.
The fifth element is finalisation of the work on the future of the European Stability Mechanism (ESM) and on strengthening the European Financial Stability Facility (EFSF), building on the agreement in the Eurogroup Plus ministerial meeting on 21 March, and you all know that the terms of reference of the European Stability Mechanism mention the fact that information will be provided to Parliament. I was especially pleased about that.
The sixth element is the Treaty amendment, on which you have just voted, and the formal adoption of the decisions amending the Treaty on the Functioning of the European Union with regard to the setting up of the future ESM. I would like to thank Parliament here for this positive vote: I think it was an extremely important contribution on your part.
As you see, real progress has been made in combating the crisis. The European Council will finalise this work at its next meeting and adopt a comprehensive package of measures to respond to the crisis, preserve financial stability and lay the ground for sustainable, job-creating growth.
Let me turn now to Libya and the southern neighbourhood. On the basis of the European Parliament resolution of 10 March 2011, the European Council's conclusions of 11 March 2011 and UN Security Council Resolution 1973, the Council has expressed its concerns at the present situation in Libya and has condemned the gross and systematic violation of human rights, the violence and brutal repression perpetrated by the regime against the Libyan people.
The EU's main aims are protection of the civilian population and support for the Libyan people being able to realise their aspirations for a democratic society. Colonel Gaddafi must relinquish power immediately. His regime has lost legitimacy and is no longer an interlocutor for the EU. So what kind of action has the Council taken?
First let me mention the sanctions. On 28 February 2011, in record time, the Council adopted decisions concerning restrictive measures against the regime. On 10 March further sanctions were added, including an asset freeze, a further travel ban, an arms embargo and an embargo on equipment which might be used for internal repression - thus going beyond the measures imposed by the previously adopted UN Security Council resolution.
Let me announce a third element: a third round of sanctions. Acting upon the mandate given by the Foreign Affairs Council on 21 March, the Council has today adopted, by written procedure, the Hungarian Presidency's proposal to extend restrictive measures to further Libyan individuals and entities, and these sanctions already extend to the national oil company of Libya.
What else did the Council do besides sanctions? The Hungarian Presidency put the question of emergency supply security on the agenda. Ministers discussed the impact of the political crisis on the energy market, energy security and supply. They agreed that the EU has sufficient oil and gas stocks. Nevertheless the discussion highlighted, once again, the vulnerability of Europe and the need for an even stronger common energy policy, including measures such as diversification of supply routes.
The Council expressed its satisfaction after the adoption of UN Security Council Resolution 1973 and underlined its determination to contribute to its implementation. The Council also welcomed the Paris Summit as a decisive contribution to its implementation. By contributing in a differentiated way, the EU and the Member States are determined to act collectively and resolutely with all the international partners, particularly the Arab League and other regional stakeholders, to give full effect to these decisions. The Council and the Member States will support actions under the UN Security Council resolution to protect civilians and civilian population areas under threat of attack.
The EU will continue to provide humanitarian assistance to all those affected, and of course - at a later stage - we will have to help Libya in building a democratic state and developing the rule of law.
The EU is preparing to provide CFSP support and humanitarian assistance in response to a request from the UN Office for the Coordination of Humanitarian Affairs and under the coordinating role of the UN. Such actions will fully respect the UN guidelines on the use of military and civil defence assets. The High Representative has been asked to develop further planning in accordance with the UN resolution and the European Council declaration of 11 March on support for humanitarian assistance and civil protection operations, including the use of maritime resources for this purpose. Everything should be done in the closest possible cooperation with the UN, NATO and others. The High Representative will maintain contacts with the UN Secretary-General and countries in the region, including Egypt and Tunisia, and has stated that this process should be undertaken as a matter of urgency in order to allow further consideration by the European Council by the end of this week.
Furthermore, the Member States have underlined once again their solidarity with those of their number most directly affected by migratory movements, and have reiterated their readiness to provide necessary support as the situation evolves. The Hungarian Presidency put this issue to the Justice and Home Affairs Council on 24 and 25 February 2011, and the joint operation Hermes has been launched under the Frontex framework, with several Member States contributing resources.
Let me mention what has happened on evacuation. As early as 23 February, the Presidency activated the EU's civil protection mechanism to support the evacuation of EU citizens from Libya - a decision also supported by the High Representative. Inspired by the principle of responsibility to protect, set out in the EP resolution, the Hungarian Presidency is doing its utmost to coordinate the ongoing work, in particular with regard to refugees and migration issues. The Hungarian Minister for Foreign Affairs, János Martonyi, and Commissioner Malmström are currently visiting Egypt and its common border with Libya. Minister Martonyi has been to the border and talked to the local authorities and, in a statement made there earlier, he said that without the air strikes an unbearable situation would have evolved.
Now the situation is under control, thanks to the Egyptian authorities. For three days, there has been no outflow of people; some Libyans have decided to return but of course the situation is still shaky and we do not know whether there will be further outflows or not.
On 3 March I was at the Tunisian-Libyan border, in the company of Commissioner Georgieva, to see the state of affairs there. The situation was still very serious: 1000 people per hour were entering Tunisia across that border. Evacuation was the most important issue on 3 March, and it is still very important that Member States help with the repatriation of non-EU citizens, mostly migrant workers.
In the absence of a resident European Union delegation, the Hungarian Ambassador in Tripoli has been representing the EU. He is there and will not leave; he coordinates the consular and diplomatic efforts on behalf of the Member States.
On the southern neighbourhood: at its extraordinary meeting on 11 March, the European Council declared that democratic uprisings are bringing dramatic changes to the southern neighbourhood, creating new hope and an opportunity to build a future based on democracy, pluralism, the rule of law, human rights and social justice. It has to be stated that aggression is taking place not only in Libya: we should be aware that in Bahrain and in Yemen people are also experiencing aggression, and we have to be very clear that aggression is not acceptable anywhere.
It is for the countries in the region to decide their future in a peaceful and democratic way. The EU will support all steps towards democratic transformation to political systems that allow for peaceful changes, growth and prosperity and more proportionate distribution of the benefits of economic performance. The EU will consult with the countries of the region that are concerned on financial and technical support for improving the control and management of borders, as well as measures to facilitate the return of migrants to their countries of origin.
The Council, in cooperation with the Commission, was invited to submit - before the June European Council - a plan for the development of capacities to manage migration and refugee flows. The European Council broadly welcomed the joint communication from the Commission and the High Representative proposing a partnership for democracy and shared prosperity in the southern Mediterranean, following a differentiated and incentive-based approach and bringing together all EU instruments. The Council was invited rapidly to examine the proposals contained in the communication and, in particular, to consider how the Union's support for its partners could be enhanced.
I will conclude with a rapid presentation of the ideas on which very swift action is needed. We have to increase the ceiling for European Investment Bank operations for Mediterranean countries undertaking political reform -Parliament will have a role on this issue and I count on your cooperation. We have to adopt the Commission proposal to allow the EIB to reinvest within the FEMIP funds flowing from past operations. We have to examine, with other stakeholders, conditions under which the European Bank for Reconstruction and Development could operate in the southern neighbourhood, and we have to adopt without delay the proposal on pan-Euro-Mediterranean rules of origin, which is essential for further development of the region. Lastly, adoption by June 2011 of the regulation enhancing the capabilities of Frontex is, I think, a must.
I will stop there. I will not speak on Japan because we now have a new item on the agenda. I am sorry if my speech was a bit too long. The reason is that a lot of things have happened and I wanted Parliament to have a comprehensive picture of all the issues.
President of the Commission. - Mr President, as I said last week to this Parliament, what Europe will put in place at this European Council on 24-25 March will be a real game-changer in terms of economic governance.
In other words, it will be a cornerstone in our comprehensive response to the crisis, and will mark the beginning of its full implementation with the setting up of a new economic governance framework - and, hopefully, a European Monetary Union (EMU) walking on its two legs (the Monetary Union and the Economic Union) instead of limping along.
The economic policy of each Member State is now recognised as a matter that should concern all Member States and all European institutions. For the first time - with the European Semester - we have the tools we need for early and strong coordination of our economic policies and structural reforms, before each Member State sets its own policies and budget for the next year. Not only do we have ex ante coordination, but we can do it in parallel with the economic policy and budgetary policy.
The first European Semester kicked off earlier in January with the Commission's Annual Growth Survey, which presents 10 priorities for this year, all firmly anchored in the Europe 2020 Strategy for growth and jobs.
They are intended to promote fiscal consolidation, correct macroeconomic imbalances, and ensure financial stability - all prerequisites for sound growth. In itself those policies will not deliver growth, but it is quite clear that without those prerequisites we will not have the kind of growth we need: sustainable inclusive growth.
The Pact for the euro, agreed by Heads of State and Government of the euro area and open to all Member States wishing to join, reflects the priority actions of our Annual Growth Survey, but now the Pact for the euro, as it was agreed, is also fully compatible with the Treaty and will be fully integrated in the European system of economic governance. Once again I want to thank this Parliament because I believe the strong positions taken by this Parliament were very important to assure that the Community approach could also be recognised in the Pact for the euro. The Pact for the euro also recognises the Commission's work on taxation and financial regulation. In fact as you know, the Commission is working on a proposal to tax the financial sector.
Every Member State, when implementing the Stability and Growth Pact, must follow the recommendations of the Commission. As decided last week, and I quote: 'In deciding on the steps in the Stability and Growth Pact the Council is expected to, as a rule, follow the recommendations of the Commission or explain its position in writing'. This is the principle of 11 March 2011. I think it is a very important political principle that can be added to the important legislative decisions that have been taken, and also some that you are now preparing.
Fiscal consolidation is not an end in itself. Without fiscal consolidation there is no confidence. Without confidence there are no investments. Without investments there is no growth. But our target, as I said in this Parliament several times before, is growth: sustainable inclusive growth.
For that we also need to improve the business environment. We need to complete the internal market. One of the goals we have in the internal market is precisely the different bases in terms of taxation. That is why the Commission has proposed, and has now tabled, a legislative proposal for a Common Corporate Consolidated Tax Base.
We need indeed to tap the full potential of the Single Market, and the Commission will soon put forward the Single Market Act with a set of a dozen priority proposals to put our biggest asset to work, to deliver growth and jobs and reinforce Europe's competitiveness.
We also have to do more to foster employment. We need more labour mobility, not less mobility. We need more promotion of tax incentives to work and we want growth that is employment-enhancing and employment-friendly.
In close cooperation with the Commission, Member States are now finalising their National Reform Programmes as well as their Stability or Convergence Programmes. Let me stress that having clear, concrete, ambitious, nationally-owned programmes is essential to the successful implementation of the European Semester. So it is now up to each Member State to have this serious work completed by the end of April.
Last week the Council agreed on its general approach to the Commission's legislative package on reinforced economic governance. I would again like to thank the Hungarian Presidency for all its efforts which led to a successful compromise.
Now negotiations will start with Parliament. I know that the Commission can count on strong support from this House, and I hope we will have a final agreement by June. Then our new economic framework would be fully in place and all its tools could be used to assess national budgets, Stability and Convergence Programmes, as well as National Reform Programmes by 2012.
Finally, with the current European Financial Stability Fund, and by 2013 the permanent European Stability Mechanism (ESM), we will have a backstop tool to guarantee the stability of the Euro area as a whole, if needed. Last Monday the Finance Ministers agreed to set up the European Stability Mechanism from June 2013 with effective lending capacity of EUR 500 billion. This is a major step forward for the European Union which the Commission, as you know, has been strongly promoting. Following our proposals, the agreement for the future ESM clearly states the central role of the Commission in the process, as well as the implication of the European Parliament.
It will be for the Commission to assess, in liaison with the European Central Bank (ECB), the existence of a risk to the financial stability of the euro area as a whole and to undertake analysis of the sustainability of the public debt of the Member State concerned. Further, it will be for the European Commission to take the lead in assessing the actual financing needs of the beneficiary Member State, as well as the nature of the required private sector involvement. It will be also for the European Commission to propose to the Council a decision endorsing the macroeconomic adjustment programme.
The European Commission, together with the IMF and in liaison with the ECB, will be responsible for monitoring compliance with the policy conditionality required by a macroeconomic adjustment programme.
The policy conditionality established under an enhanced surveillance or a macroeconomic adjustment programme will be consistent with the European Union surveillance framework and must guarantee the respect of European Union procedures, and thereby also the role of the European Parliament.
To this end, the Commission intends to propose a regulation of the European Parliament and of the Council based on Article 136 of the Treaty clarifying the necessary procedural steps in order to enshrine the policy conditionality in Council decisions and ensure consistency with the European Union multilateral surveillance framework. The Council and the Commission will inform the European Parliament on a regular basis about the establishment and the operations of the ESM.
Honourable Members, I just want to confirm what was said in a letter by Commissioner Rehn and the President of the Eurogroup, Jean-Claude Juncker, to you, President Buzek. I think at the end we have an agreement that is fully compatible with a Community approach and I want once again to thank Parliament for its interest and commitment to that approach.
On the financial stabilisation front, Member States have eventually acknowledged the degree of interdependence of their economies. The European Union has already done a lot towards repairing the banking system, but here also we need to do more. A healthy banking system is a prerequisite for a sustainable economic recovery.
The next round of EU-wide bank stress tests will be conducted in the next months by the newly established European Bank Authority (EBA). Transparency is essential so that policy-makers and investors can make informed judgements; so is the willingness to follow through with tough indispensable decisions.
I think after the very comprehensive and good report by Mrs Győri, representing the Hungarian Presidency, I will not now elaborate on the issues regarding Libya and the southern Mediterranean.
However, let me tell you, as regards the European Commission's competence, that we have been playing a substantial role in coordinating the European response to the escalating humanitarian crisis on the Libyan borders. We have mobilised EUR 30 million to provide assistance to refugees and migrants and, as you know, we have several teams on the ground and we maintain close contact with countries of origin and donors. The Commission's Civil Protection Mechanism (MIC) is also continuing to support Member States' consular operations; and working closely with the Hungarian Presidency, Commissioner Malmström and Commissioner Georgieva have also been very active on this matter.
The no-fly zone military actions, implemented pursuant to UN Security Council Resolution 1973, brought about new circumstances that need to be factored in when delivering humanitarian assistance in a secure and efficient way to those in need, either at the borders or inside Libya. It brought new hope as well as addressing the need to spare civilian innocent lives.
While dealing with the short-term challenges of this fast-changing and extremely complex situation, we are not losing sight of our long-term goal of a democratic stable prosperous Southern Mediterranean region based on the Commission proposal on Partnership for Democracy and Shared Prosperity.
The Commission's Civil Protection Mechanism is also coordinating the European Union's response to Japan's request for assistance. Since last Friday we have reinforced our presence on the ground with a civil protection team composed of logistics and nuclear experts.
Specifically on nuclear issues, it is important to draw lessons from the events in Japan. That is why the European Commission proposed to review the safety of nuclear sites and the comprehensive risk and safety assessment ('stress test') on all European nuclear sites. These stress tests should also be carried out in all our neighbouring countries and beyond, under the responsibility of the IAEA. I hope of course that the European Council will confirm and endorse this orientation.
Honourable Members, as you see, we have a very full agenda for the next European Council and the Commission has been working hard to develop this comprehensive European response to the crisis outside our borders, but also regarding the economic situation.
We will, together with the European Parliament, play a central role in the implementation of the comprehensive response to the economic crisis. We will do this always in the spirit of the Lisbon Treaty, that is, in close coordination with your Parliament. And you can be sure that we will always live up to this responsibility as well.
Mr President, ladies and gentlemen, the European Council is preparing to meet for the second week running amid a climate of international uncertainty and tensions. There is the uncertainty in Japan, where the level of human loss is still difficult to determine, and uncertainty in the Mediterranean, as further populations rise up against their regimes, in Bahrain and as you mentioned President-in-Office of the Council, in Yemen.
Inevitably, all these situations are having repercussions for us here in Europe. Our fellow citizens have witnessed Japan's drama unfolding live. On top of the empathy we feel for the thousands of families shattered by grief, as we speak there are fears associated with the problems at the Fukushima nuclear power plant and the dread of the dangers that we too could face in a similar or comparable situation.
These events should certainly be taken on board by all countries that have nuclear power plants and it is good that this Parliament is organising a debate on nuclear safety, though we should not lose sight of the fact that in Europe we need to be increasing and not reducing our energy independence. This is a subject we will be returning to during our next part-session.
This weekend, the 27 Heads of State or Government will also be discussing the UN decision to intervene in Libya to save the insurgents from imminent attack by the regime. I would like to highlight the fact that European States have taken the initiative in these operations and were the first to intervene within the framework of the UN mandate, which itself was the initiative of several European States. No doubt they heard what us MEPs said during our last part-session here in Brussels.
My group would like to see the Council take this opportunity to further develop the EU's Mediterranean strategy, whilst maintaining the goal to help and support but never to impose. This is our duty as neighbours.
Mr President, ladies and gentlemen, following last week's euro area summit, at which the groundwork was done, the Council's flagship measures this week will relate to strengthening the euro and making progress on economic governance.
The Group of the European People's Party (Christian Democrats) is in favour of increasing the funds available to support the euro and of making the ad hoc instrument we adopted last year to help Greece and Ireland more permanent. This political will reflects the responsible attitude that Member States have taken in managing this unprecedented crisis in our single currency's history.
However, we wish to stress very strongly that these exceptional circumstances that the loss of control of national public finances has brought about must not be seen by the Council as an opportunity to adopt a different method for managing European affairs. The Community method must remain the rule and the intergovernmental method the exception. A very strong majority within Parliament supports this principle and the Barroso Commission also supports us in this approach, quite simply because it is vital for the future of the European Union. I am sure that President Van Rompuy will succeed in persuading the Heads of State or Government of this.
The Pact for the euro should also be adopted on Friday. We welcome it insofar as it introduces provisions for which we have been calling for months now, namely convergence between Member States' budgetary, social and fiscal policies.
I cannot stress this enough: European solidarity will only be accepted by our citizens if they feel it is fair and deserved. This will only be the case if the working conditions are met and if our businesses can invest and recruit under comparable fiscal conditions.
Lastly, our group calls upon the Council to make swift progress on the economic governance package and to take proper account of the European Parliament's position as co-legislator on four out of the six proposals under discussion.
Europe must get back on the path of growth and employment, and the measures that are taking shape are a step in this direction. Provided they are planned within a Community framework, they will give Europe a healthy basis for a fresh start and a promising future.
on behalf of the S&D Group. - (DE) Mr President, firstly I would like to give the President of the Commission good wishes on his birthday today. You deserve to be congratulated on that.
(Applause)
I cannot share your cheerfulness ahead of this summit. I believe it is a summit that is taking place in the worst phase of the European Union, when it is in its worst state. It starts with Libya. Seldom has a campaign been prepared so hastily and in such an unstructured way as this campaign, which is actually a good thing and is intended to help people but which is now ending up a diplomatic and - possibly, although I hope not - a military disaster: hasty, uncoordinated, disorganised. Europe is running away from it in every direction and Turkey, our accession candidate, blocks everything. Many congratulations!
At this juncture we need to take stock. This crisis has been ongoing for a year, and for the past year the same process has been taking place over and over again. At first what is required is contested, only to be acknowledged four or five months later. A year ago people said 'The Greeks should deal with it themselves. We do not need to help them'. Four months later: a bail-out. 'We do not need a rescue package. The amount we have made available is enough.' Four months later: 'We need more money'. 'We do not want Eurobonds. Eurobonds are nonsense.' Now everyone is discussing Eurobonds. Eurobonds will come - of that I am quite sure. Perhaps in four months' time. 'We do not need economic governance. Europe does not need economic governance.' The same people who were adamantly maintaining this are celebrating at a European Council meeting the fact that now at last we have economic governance. They are not even embarrassed about saying and doing the opposite of what they previously announced.
I also do not know whether we have yet rescued the Community method. I hope so and we support you in it, Mr Barroso. Not just as a birthday present, but because Europe must defend the Community method, because we can see that if we change to this other method which Chancellor Merkel calls the 'new European method' we will have exactly what I have just described. Everyone does something and the next day does the opposite of what was announced the day before yesterday. That is the reality. We are not dealing with a crisis of the euro; we are dealing with a crisis of the governments in the euro zone countries. There is a crucial difference.
With respect to Portugal, everyone is talking and hoping that the government will be able to implement what are actually improbably harsh measures. Moreover, it is a government - like the situation in Greece - that is acting in part against the will of its own electorate, and then we have some tactical play from the opposition party which is putting the screws on the government.
In Germany, the finance minister - a pro-European - comes up with a package that we all need just a few days before this summit, and then the foreign minister and the Chancellor say: 'Well, we will have to talk it over again first'. Last Friday I had opportunity to talk to many leading people from the European financial world on the issue of 'Does the euro enjoy confidence?'. The answer from those in Frankfurt that I spoke to - including the President of the European Central Bank and the President of the Euro Group, but also many other leading bankers - was: 'Yes, the euro is a stable currency. The euro enjoys confidence, and likewise we have confidence in the euro. However, we have no confidence in the governments of the countries that have this euro. How can you have confidence in a government that cannot keep its word for even three days?' That is the problem that we are grappling with in Europe. We have embarked upon the wrong course. The euro is a strong currency. It is also the expression of the economic might of the euro area in competition with other continents. On its introduction the euro was worth USD 1.17. Look at what it is worth today. The euro is a stable currency in the intercontinental competition between economic zones, but it is being destabilised from inside because there is no stable form of government. That is why the Community method is not just a subject of debate in the European Parliament, but also provides the basis for stabilisation of the currency and the expression of the huge economic might of the euro area. This economic might cannot develop, however, because it is being administered by people to whom the latest opinion poll for the next regional election is more important than the future of the European currency. That is the reality with which we are confronted.
I hope that everything will go well at the weekend. I hope that what you have announced will be implemented. I hope that we will come back from a successful summit. However, I have my doubts and I fear that we will continue to experience what has been going on for the past year. I am sorry, but I have to say that the leadership of the European Union is blundering its way along.
(Applause)
Madam President, I would first like to offer my good wishes to President Barroso. He is an Aries like me and like Marielle de Sarnez and Joseph Daul. I have a band of Aries around me here; however, we all have something to say about the pact for Europe, President Barroso.
Quite seriously, whilst it is good that everyone now agrees that we need an economic union and real economic governance, we have to ask the crucial question: will the pact for Europe really create economic union? Will this pact really create economic governance?
I really do not think it will, for the simple reason that the Commission is not leading the process: it is still the Member States. These are not my words. I have here the text of 11 March, which will be approved tomorrow and the day after. What does it say? It says that the objectives will be decided on by the Heads of State or Government, the undertakings will be made by the Heads of State or Government and the monitoring will be carried out by the Heads of State or Government. In fact the Commission will only be involved in technical monitoring, nothing else. The Council holds all the power. This is what defeated the Lisbon Strategy and it will defeat this strategy also.
President Barroso, let me ask you once more: this weekend, what is going to be approved will be approved, but please get together with Mr Rehn as quickly as possible to prepare a real economic governance plan based on a Community act that gives all the power to the Commission and is based on a code for convergence, and put it on the Council's table. I know they will say no. They always say no. But carry on the fight with us and do not accept this procedure or the proposal that is on the table for the time being, as it will not do the job and will not stabilise the euro in the coming months or years. This is the first thing I wanted to say.
The second thing I wanted to say, Madam President, concerns the Arab revolts and the follow-up of the discussion that we had here a week ago. Right now, we can make an initial assessment of the EU's action, and I have to say that this initial assessment is somewhat lukewarm. In the first place, you will recall that in the beginning we were not very keen on talking about these Arab revolts, out of fear of Islam fundamentalism. This was our first reaction in the EU bodies.
Now, in the Libyan affair we have demonstrated the European Union's lack of unity. I find it appalling that all the EU Member States did not adopt the same position in the UN Security Council: three voted in favour and one abstained. This goes against the Treaty of Lisbon. Article 34 of the Treaty states that on bodies discussing foreign policy, European Union Member States have the duty to coordinate among themselves and reach a joint standpoint. Did they do this? I do not think so and I believe they even violated Article 34 of the Treaty.
Thirdly, look at what we are witnessing now. Yesterday, Baroness Ashton appeared before the Committee on Foreign Affairs, and I think she ought to be here today also, when we are discussing such an important issue. Personally, I see a lack of strategy on the EU's part in relation to the Arab revolutions. Some outrageous decisions have been made within the EU institutions.
For example, on Monday before the Committee on Foreign Affairs, one of Baroness Ashton's colleagues Mr Cooper even said at one point that we ought to understand the situation in Bahrain and that the authorities were right to restore peace and order, when four people have been killed and two hundred injured. Is that the EU's position?
To give you another example, the Union's foreign ministers met in the Council on Monday and what did they say? They also called on demonstrators - in Bahrain that is - to refrain from any acts of deliberate intimidation. Therefore instead of supporting these revolutions within the European Union and supporting those who have taken to the streets and have fought and been killed, they have done exactly the opposite. They are telling them to stay calm and be careful.
I ask Baroness Ashton to come to the next part-session and explain what attitudes and strategies we intend to pursue in Bahrain, in Syria and in Yemen and what sanctions we intend to introduce and with whom. This is the stand we should be taking, rather than the pathetic stand that many European leaders have taken so far in this business.
on behalf of the ECR Group. - Madam President, I regret to say that it seems that this European Council could bring on some dangerous changes, and we should be concerned about this. Under the banner of so-called economic coordination, economic governance, stability for the euro area, we see a favouring of EU-wide tax harmonisation and EU-wide fiscal unification. Parliament, unfortunately, has been playing a very active role in that.
Let me speak clearly. The Commission's proposal of a Common Consolidated Corporate Tax Base is a risky step that will undermine healthy tax competition amongst Member States, prove harmful to the economy and drive business away from those who impose the policy. This has all gone too far and must be stopped.
What we have also seen in the last few days is an attempt by some Member States to interfere in the fiscal and tax sovereignty of others. You know what I am referring to: the very disgraceful bullying of Ireland. We must not let this happen again.
Turning to Libya, developments in Libya have reminded us once again that we should not expect too much from the so-called EU Common Foreign and Security Policy. National leaders, not EU leaders, have shown international leadership. Prime Minister Cameron and President Sarkozy have made and pushed through decisions - not the EU representatives. I think that it shows clearly that there are limits to integration in this field - but not only in this field. No Member State should feel obliged to do more than it feels is right. This is as valid for foreign policy as it is for economic policy.
Europe must stay flexible wherever possible and not be driven by rigid integrationist dogma any more, and it is time for a change in the EU integration paradigm. That is clear. That is understandable, and I hope that the European Council will deal with that.
Madam President, Mr Barroso has left already but as he said, confidence is the basis of everything.
I can tell you that our citizens' confidence is evaporating as fast as the water in the tanks at the Fukushima power plant. Yes, our citizens know that certain things need to change and that we cannot continue as before. Yes, we need to halt the race towards insecurity and greater inequality. Yes, we need to break our addiction to fossil-based energy and hazardous energy. Yes, we need to return to a situation where finance is there to serve the economy and the economy is there to serve citizens; and no, we can no longer build our economies on debt, be it public or private, on deficit and on speculation.
Our fellow citizens know all this. They also know that this will require profound and radical change on the part of governments, businesses and themselves. They know this and they sense it.
They know that these radical changes are also complex. As Marianne Thyssen said to me yesterday, they are complex and we cannot do everything at once. We need to start somewhere.
However, the trouble is that from our fellow citizens' point of view we always start in the same place: we always start by cutting public expenditure, which as we all know most benefits the more vulnerable. We always start by making the labour markets more flexible. Indeed, when people talk about rebalancing flexibility and security, we know full well that this means more flexibility and less security.
Our citizens are fed up with the double standards behind this policy. At the end of the day, it leaves those who have profited most from the casino economy of the last 20 years in peace.
What we want from the Council, therefore - in addition to everything that is on the table today of course - is a bold initiative designed to provide Member States and the European Union with stable, fair tax revenue. This means the financial transaction tax of course, plus energy taxes and business tax - and please do not try to sell us the common tax base as the be-all and end-all or the ultimate fiscal policy - and lastly, it means combating fraud and tax havens.
Without such an initiative, I promise you that everything to do with economic governance that is on the table will collapse and take the euro with it. There is no historical example, ladies and gentlemen, of a monetary union that has succeeded without robust fiscal union to support it.
No more impact assessments, no more prevarication, no more national egoism: for goodness' sake act!
Lastly, as regards the finance industry, new stress tests will not create greater security, any more than they will in the nuclear industry, if I may be so bold. We have seen how useless the previous stress tests were. Everything was fine supposedly, even in Ireland. What we need are new binding rules, but not rules that we are told will be implemented on 1 January 2019. It is high time that the demon of the finance industry with its predatory activities was put back in its bottle, and our citizens will not put up with us waiting any longer.
This is the price to be paid for our fellow citizens' confidence, and it is vital that as Europeans we have that confidence so that we can return to the 21st century with optimism and with our heads held high.
on behalf of the GUE/NGL Group. - (DE) Madam President, ladies and gentlemen, economic and monetary union without effective coordination of economic policy will not work. The Stability and Growth Pact has failed - on this many experts across party-political boundaries are agreed. The problem is that politics does not seem to have made much progress. In fact, no new political concepts are in sight.
Let me remind you that the stability pact's 3% limit has been breached 73 times since 1999, 46 times in a way that is barely tolerable under the Treaty - yet in not one single case has a penalty been imposed. This non-functioning pact does not need to be revised; it simply needs to be implemented more - or rather, it needs to be implemented in the first place.
Naturally, every householder and every entrepreneur knows how important it is to have sustainable budgets. However, I fear that in the forthcoming decisions on economic governance and on the European Stability Mechanism it will be all about cuts. That is not the same as a sustainable budget. No state that is in so much debt as to be on the brink of insolvency can get out of the debt trap if it has to continue to finance this debt by borrowing at high interest rates. However much it saves, its debt will continue to rise - all the more so if wages, unemployment benefit and pensions have to be reduced, working hours extended, and public investment in infrastructure, education, health and so on cut back. If there is no consumption, then production will also collapse. Neither tightening up the Stability and Growth Pact nor the so-called strict conditionality of the future stability mechanism will therefore lead us to our goal.
What should be emphasised more clearly in the overall package of measures is the additional need for investment in crisis-hit countries in particular, and this must go beyond small extensions of credit and slight reductions in interest rates. The mention of the necessity of reducing macro-economic imbalances will be problematic for so long as it is only demanded of economically weak states, while those that are economically strong are allowed to continue as before. Not only does the key word 'solidarity' not appear anywhere, but it has also been forgotten that expenditure and trade deficits on one side are income and trade surpluses on the other.
Madam President, what Commissioner Barroso has said basically amounts to a proposal to strengthen economic governance and the stability of the euro. This means speeding up the policy of economic governance in Europe.
Of course, the work being done by Mr Barroso, assisted by Commissioner Rehn, is going very well and we see it in a positive light. We hope that this pact will be able to respond to the economic and fiscal challenges facing Europe and send the right message to the markets. Unfortunately, the markets are our current problem.
This new economic governance comes after a crisis, a rude crisis in the form of the Member States' public debt. In my opinion, with the United States printing money to an estimated tune of over three trillion dollars, I see no reason why Europe should not resolve its problems by printing money in the order of a trillion euro, not in order to pump it into the market, but in order to set up a fund, what we call the 'support mechanism'. Be that as it may, it would appear that the time has not yet come for such an idea, not while Mrs Merkel's ideas hold sway over Europe.
However, we must again highlight the fact that the European Union is being forced to create new systems and values under unfavourable circumstances.
Introducing monetary union, without an overall strategy of economic governance and coordination between the Member States, was a risk which was tested in practice and operated along general lines. I believe that the time has come for the Union to take bolder decisions and to make the structural changes needed.
As I said, of course we basically endorse the Council's decisions on the pact for the euro and we consider that the euro is still a good currency. However, we must ensure not only that we achieve the objective of stability in the euro area, but also that we achieve a high level of growth and competitiveness in Europe and that we increase and maintain jobs for European citizens, especially young people. We must focus on young people.
(DE) Madam President, as an ardent pro-European - as are the great majority of my 500 000 direct voters - I find it very difficult to accept this predicament that you have placed yourself in. On the one hand, we need stability and have to do something to counter speculation; on the other, the way in which you are doing this once again provides a fairly dramatic illustration of the democracy deficit in the European Union. This procedure is more reminiscent of emergency legislation than of what we would like to see in a progressive Europe. Naturally, I therefore emphatically supported Amendment 34, which was put forward by the left and which calls for the ordinary Treaty revision procedure to be applied. Whenever there is an emergency you always manage to do something that in reality increases the gap between citizens further still.
I would also like to take this opportunity to reject in no uncertain terms the way that Mr Schulz conducts himself in this House with respect to me.
(ES) Madam President, the crisis in North Africa is putting the mechanisms established in the Treaty of Lisbon to the test.
Yesterday, in the High Representative's appearance before the Committee on Foreign Affairs, we stressed the positive aspects of European Union action: Baroness Ashton's communication that distinguishes between the short, medium and long terms; rapid application of Resolution 1970 of the United Nations Security Council; the ability to negotiate with the Arab League; and the European Council meeting.
However, it is only fair to say here today that there are still certain questions being asked by European public opinion and, therefore, by our citizens.
Madam President-in-Office of the Council, Mr Verhofstadt is absolutely right. How is it possible that, in this day and age, the four Member States that form part of the United Nations Security Council do not vote in the same way but rather do so differently?
How is it possible, in this day and age, that we should be discussing whether the United Nations resolution is applied by the European Union, by NATO or by the international coalition, when we are talking about the same resources coming from the same taxpayers; about the same ships and their use in the same theatre of operations?
It is clear that we still have much to improve as regards our capacity for coordination, and much to improve too in the decision-making process.
There is a famous line from a film, which says that 'we will always have Paris'. Someone said during this debate that the European Union's response has been hasty. If it had not been for France's courage, determination and consistency - and that is how it must be put - in recognising the rebels, in sending the Minister of Foreign and European Affairs to the Security Council, in calling the Elysée summit and in applying the resolution, Lady Ashton, Colonel Gaddafi's troops would already have entered Benghazi.
(BG) Madam President, ladies and gentlemen, I would like to focus slightly more on one of the hot topics which will be debated tomorrow, namely, the situation in Libya.
My fellow Members are right in saying that a sense has developed in recent days of total chaos or at least of a lack of predictability in the decisions and behaviour of the European Union, especially of its Member States. In particular, with some countries joining the coalition then stopping their involvement, it is impossible to reach consensus within NATO.
Not only does this situation create great uncertainty among our partners as to whether we are clear about what we basically want to achieve and how to achieve it, it also creates major problems for European public opinion, which cannot have any confidence that the European Union and its actual leaders are up to meeting the responsibilities they have towards our partners in the southern Mediterranean.
I would very much like the European Council, over the coming days, to come up with clear, sound decisions on Libya, and not only on Libya but also on the other countries where we basically have similar situations, such as Bahrain, Yemen and, to some extent, Syria. We are somehow forgetting that what we do in Libya will also be assessed in the light of our conduct towards the other countries in the region.
I would like the European Council to make clear decisions about what the European Union wants to achieve in Libya, which will also elucidate, to a large extent, how we will achieve it. I believe that we need to understand clearly that the situation in Libya will have many serious consequences for the neighbouring countries too, if the current situation continues for a long time.
We therefore need to be ready to provide help to both Egypt and Tunisia, not only in coping with the humanitarian situation, but also to be prepared to provide economic and financial support literally in the coming days, weeks and months because the situation there will have an impact on the economic situation in both these countries.
(DE) Madam President, it has been said here that it is not the euro that is in crisis, but the Member States that have got into debt. That is the nub of the crisis - irresponsible indebtedness that has been carried on for many years. That is what we must now stop. That is why it is right that the European Stability Mechanism must be strict. That is also why it is right that this has been the case in the bail-outs that have taken place. That is also why it is right that Ireland is not given an interest rate reduction.
This indebtedness must end. Once again I am hearing the social democrats talk of a distinction between good and bad debt. Of course investment is different to consumption, but at some point too much good debt becomes bad debt too. We need to be fair to future generations, we need sustainable public finances - and then the euro will become stable again.
The pact for the euro involves too little Community method. That has been said here, and quite rightly so. I share this view.
I would like to say a final word about Libya. The Council has supported resolution 1973. We must now look to the future. I agree with Mr Salafranca Sánchez-Neyra when he says that France has played a very good role. However, had Turkey been invited to the Elysée summit then we would not be having these problems in NATO and the situation would be considerably easier for us all. Moreover, I hope that the newly appointed head of the transitional government in Libya will soon be visiting us here in Europe.
(PL) Madam President, all the objectives which the Euro Group has set itself, and which are sometimes completely reasonable, can be achieved successfully with the help of the economic, social and taxation policies of the Member States. The question arises, therefore, as to why we are amending the Treaty today at express speed to transfer these competencies - at least in part - to Union level.
I think there are two answers: as usual we want to share responsibility for unpopular decisions with the European Union, or we want to use the opportunity, perhaps under the pretext of reforms, simply to transfer more power to Brussels. I doubt this will bring the expected effects, taking into consideration the fact that most Euro Group Member States have more public debt and a less competitive taxation system than the other Member States.
Hanging over this discussion, of course, is the threat of a two-speed Europe. I would like to warn those who want to hurry. In addition to the same speed, what is also needed is the right direction. Moving at very high speed but in the wrong direction threatens to end in only one way - a huge increase in the scale of the catastrophe. At least, that is what I see happens on Europe's roads.
(PT) Madam President, the Portuguese Parliament will today vote against the fourth stability programme tabled by the government in 12 months. The majority of Members of the Portuguese Parliament will vote against this document because of the package's content, but also because it was presented in Brussels before it was known about, negotiated or approved in Portugal.
That is the reason for my first question to the Hungarian Presidency: in the light of this experience, does it intend to defend, along with its partners, the obligatory nature of prior parliamentary approval for these documents, or not?
My second question is as follows. Tomorrow the Council is deciding on a post-2013 financing mechanism, but it does not tell us anything about the current financing mechanism, which is what interests us. With Portugal entering a period of early elections, inevitably there will be an explosion in public debt and interest rates. What does the Council intend to do to prevent speculation on Portuguese public debt? Do not, moreover, say that it is a matter for the Portuguese, because if austerity is ours, it is ours because the decisions are yours too.
(NL) Madam President, the High Representative indicated yesterday afternoon, in the Committee on Foreign Affairs, that he wanted to offer concrete support to what we have begun to refer to as 'the new Egypt' in addressing the large-scale housing shortage. Anyone who is remotely aware of the enormous socio-economic misery in which the vast majority of the Egyptian people find themselves can no longer remain euphoric. This is about showing genuine European empathy.
For that reason, I warmly welcome all European efforts to improve living conditions in Egypt. Certainly now that the country is going through an uncertain transition after the departure of President Mubarak and now that Cairo seems to be heading straight towards a financial and food crisis. In my opinion, European aid to Egypt should be accompanied by redoubled efforts on the part of the Council.
In the new Egypt, all citizens, irrespective of their religion, must be equal before the law, with equal rights for all. Moreover, Cairo needs to observe the peace treaty with Israel and even develop it further. If we set those two conditions, both the internal and external stability of the new Egypt would be strengthened.
(NL) Madam President, I thought that you had overlooked me. Thank you for giving me the floor. We are creating a stability mechanism, a permanent aid fund, which will have to be paid for by the ordinary people, by the people who will not be getting any free gifts. The beneficiaries, however, are the people who will be getting a free gift. From now on, we will be rewarding cheats, those who break their promises and those who fiddle the figures.
Ten years ago, a Stability and Growth Pact was signed with a solemn pledge that it would keep public finances in order. That pact has been breached by Germany, France, Greece and others. Major deficits have not been tackled. Now, though, solemn promises are again being made that the new pact will actually work. It will now be Brussels which decides what the Dutch are allowed to earn, when the Dutch are allowed to retire and how much they will get from their pensions. Again, the bill is being footed by the taxpayer, by the people who are not getting any free gifts.
Madam President, that permanent fund is an expensive toy which allows the political elite to conceal the fact that some countries cannot be trusted in a Monetary Union. There are countries that want to enjoy the joys of the euro, but do not want to share the burden, countries which are failing to keep their finances in order. Those countries, Madam President, should leave the eurozone. That is the only adjustment we need to make to the Stability and Growth Pact.
(IT) Madam President, ladies and gentlemen, the upheavals that are multiplying in the south of the Mediterranean should not divert our attention from the medium-term economic and other goals that have long been set. The international turbulence should instead step up the pace for the growth of our economy: I welcome the fact that the decisions to implement the EU 2020 Strategy should be taken quickly; as early as this week's meeting.
We do not know what will happen after the conflict in Libya, but we can be sure that nothing will ever be the same. Europe therefore really needs a package of measures to permit the economies of Member States to catch their breath as they enter a new period of uncertainty. The biggest question certainly relates, however, to the situation in the Mediterranean. The Mediterranean at war is the worst catastrophe that the world could imagine at present. Those countries that considered it vital to do something in these circumstances acted wisely, but we are nevertheless left with the great contradiction of a European Union that seems to feel awkward, if not actually divided, over what to do.
I therefore appeal to the Hungarian Presidency: Parliament and I also believe the Commission is close to this Presidency, which has the opportunity to turn the crisis into something that does not end up simply undermining the European Union.
We have this enormous responsibility: to transform the present crisis into an opportunity to produce, to allow a foreign policy worthy of the world to live and breathe. With our responsibilities, our doubts and our mistakes, we are on the brink of momentous events and I think we should shoulder this responsibility to the full, making sure that that the decisions taken by the Council tomorrow and the day after tomorrow are reasonable, but above all bold. Thank you.
(PT) Madam President, it has already been said that, regrettably, at this moment in the Portuguese Parliament, the government could be collapsing. If the government falls, it will happen as a result of the political instability caused by the opposition parties, which have not supported another austerity package.
It is true: this is the fourth package in a few months. This is not because the previous ones were not observed: they were. Rather, it is because the conditions imposed have become worse at the mercy of the so-called desires of the markets. Portugal's budgetary implementation in the months of January and February recorded a surplus, with a 3% spending cut and income up 11%.
The political forces that created this political crisis by rejecting this austerity programme, tabled by the government and supported by the European Commission, the Council and the European Central Bank, can be very satisfied with this. However, it is only imprudence that allows them to be satisfied with this situation, as it is terrible for a euro area country with debt problems. It is terrible for the country, it is unfair for the Portuguese people, and it is another blow to the sustainability of the great project that is the single currency.
We are not in a crisis in the euro area: we are in the midst of the euro area's Great Crisis. I would like to ask my fellow Portuguese Members, what is the alternative? All the Member States have to submit their austerity plans up to April. Does Portugal, or does it not, need further austerity measures to reduce its deficit and public debt; to reduce the deficit, in 2012 and 2013, by 3% and 2%, respectively? You refused to negotiate, but you presented no alternatives. Rejection is not the solution, it is the problem, forcing further sacrifices on the Portuguese people.
(FR) Mr President, the next Council is probably the last chance for Europe's leaders to remember that we founded Europe in order to uphold values and to act together when fundamental issues are at stake. When a population finds itself at the mercy of a murderous leader, this is a fundamental issue.
A resolution has been adopted thanks to the efforts by France and the United Kingdom. We have managed to stop Colonel Gaddafi from reaching Benghazi. However, Europe's lack of unity is worrying. Tomorrow's Council must send a strong signal; it must support the intervention that is under way, recognise the Libyan rebels in order to give them support and isolate Colonel Gaddafi even more so that this regime will fall.
Fundamental issues are also at stake when we look at what is happening in Bahrain, Yemen and Syria. When we see the cycle of violence flaring up again in the Middle East, this too is fundamental.
We the European Parliament expect Europe's leaders to act before it is too late. History is on the move in much of the world. Political courage means taking up this challenge: this is precisely what we expect of Europe and of those in charge of it.
(NL) Mr President, the Dutch guarantee of many billions of euros prompted the former Minister of Finance, Mr Ruding, to say 'The road to budgetary hell is paved with guarantees'. Indeed, the guarantees that have been granted have been too large and too risky. They will not help avert the crisis, because they are shooting wide of the mark.
The current European crisis was caused by those who irresponsibly allowed debt to mount up and those who failed to comply with the agreements made. If we do not tackle these core issues, we can give as many guarantees as we like, but they will still not be of any help.
We have a Stability and Growth Pact. As early as 2004, it was laughed out of the room by Germany and France. We had an opportunity to strengthen the pact, with automatic penalties, in particular, but what happens? The penalties remain subject to political decision-making. That is unbelievable. The German writer Hans Enzensberger correctly foresaw what would happen. He predicted that the current situation will cause the citizens to regard the European political elite with cynicism and contempt.
(PT) Mr President, the path that the European Union's leaders are treading is unacceptable, with increased exploitation of workers, and with new antisocial measures that exacerbate inequalities, increase unemployment and job insecurity, and increase poverty and social exclusion; all of which is in the service of the European Union's economic and financial interest groups, whose profits never stop rising.
Under the pretext of the crisis, they want to force another noose around the necks of the more economically fragile countries, using the established conditions for the application of a European Stability Mechanism to, in fact, transform sovereign states into mere protectorates.
Therefore the workers and the peoples are opposing such measures, as happened on Saturday in Portugal at a demonstration involving more than 300 000 people, and is happening today in the Portuguese Parliament, where the majority of its Members will surely do the same to the fourth austerity package.
However, Mr President, we also want to say 'no' here to the bombing being carried out by the international force in Libya, just as we said 'no' to the repression of the struggling peoples in every country in the region, including Libya, Bahrain and Yemen.
- (SK) Mr President, the responsible management of financial resources is a basic precondition for the good and stable functioning of households, manufacturing or trading firms, regions, nation states and also federations of states.
It is therefore natural that, if a group of European Union states decided to create a single common currency, it must find a mechanism for preventing populist politicians from burdening the common currency with unsustainable liabilities - debts that are used to purchase the support of voters in the short term. The Competitiveness Pact defines certain parameters which eurozone countries in particular should adhere to. The problem, however, is with the implementation of these well-intentioned rules.
I therefore firmly believe that the time has now come to apply automatic penalty mechanisms over failures to follow the agreed common rules of management, so that these penalties do not become the subject of political horse-trading in the European Council, where government leaders make up for their many and varied political errors by remitting each others' penalties.
Mr President, I want to consider two issues. First, to welcome the birth of the Euro Plus Pact, which is a welcome event. A new architecture is being born, almost a kind of economic Schengen. What is important is that it should be inclusive and open for those who are able and willing to participate and that it should not create a two-speed Europe. Unfortunately the pact will be half open because the amendment to Article 136, as debated and voted in our Committee on Constitutional Affairs has fallen. It reads: 'Calls for the stability mechanism to be open from the outset to Member States whose currency is not the euro, but who wish to participate'. It will be half open because it will be open to take obligations upon its shoulders. It will not be open for those outside the euro who want to participate in the rights.
What unites us is the single market, much more so than the euro. It is not a euro crisis; it is a crisis in some euro Member States. Any non-euro Member State could have the same public finance problem. So there is a lack of logic and a lack of consistency.
A few words on Libya and the southern Mediterranean. Firstly, I want to congratulate us - in fact not the Union but some Member States who are at the forefront of the defence of human rights and democracy in Libya. We should be grateful to France and its leader, Nicolas Sarkozy, in leading the way.
I think it is the beginning of moving in our foreign policy from interest-based foreign policy to value-based foreign policy. We need to follow two steps. We need to redesign the neighbourhood policy and direct it towards our societies and governments and achieve something which we call in Central and Eastern Europe transition or transformation. It is also an alarm call to redesign and reform and strengthen the common security and defence policy so as to equip the Union with common command capacities and military capacities.
(FR) Mr President, ladies and gentlemen, tomorrow, 24 March, will be a symbolic day. In the first instance, it will be marked by the amendment to the Treaty of Lisbon that we have just voted for, which will allow a permanent European Stability Mechanism to be established. This mechanism allows the European Union to devise the first Eurobonds, which are designed to finance sovereign debt at low interest rates in the event of speculative attacks.
In this respect, it is a shame that the process stopped halfway. To deal with the markets' irrational exuberance, the revision of the Treaty ought to have been an opportunity to authorise the European Central Bank to do what the United States does and buy back public debt in the event of exchange rate tensions. The process is even more incomplete since the pay-off required is to implement the Competitiveness Pact, re-christened the Pact for the euro. This is the second symbol of tomorrow. This pact is backed unanimously by the Council, the Commission and the European Central Bank.
Ladies and gentlemen, you all know the Washington Consensus: you loved it. Well, 24 March sees the birth of the 'Brussels consensus'. The 'Brussels consensus' is the blind, roughshod application of neoliberal dogma: squeezing public services and the welfare state; wage austerity and minimal regulation of the financial markets.
Ladies and gentlemen, the Council, the Commission and the ECB have short memories. They are proposing to transpose the Pact for the euro into the governance package so as to enshrine in our system the very policies that led to the economic crisis. In Spain, the UK, Ireland and elsewhere, the rise of household debt, which is fed by the finance industry, has been caused by none other than the crisis in buying power resulting from the pay restraint that has held sway for 20 years. The Pact for the euro unfortunately proposes to make wage austerity a permanent fixture.
As for public debt, as well as being a consequence of the economic crisis, it is also a result of pointless tax reductions everywhere, advocated by liberals and conservatives. There was no explosion of public expenditure in Europe: quite the contrary. Budget and wage austerity, combined with the interest rate rises already planned by the European Central Bank, will end up killing off internal demand in Europe and killing off the recovery without reducing deficits. Tomorrow, we will be side by side with employees demonstrating against this 'Brussels consensus': this is the third symbol of 24 March. If we do not want to see a return of the likes of the brown shirts, whom Europe was created to stand against, the people's elected representatives must stand with the people to denounce policies that are as unjust as they are ineffective.
(FI) Mr President, creating a permanent crisis management mechanism for Europe is justified in case there are crises in the future. None of us wants further crises, but they could happen. It is nevertheless unfortunate that the plan is to establish the permanent crisis management mechanism outside the EU institutions. The mechanism should be brought as close as possible to EU institutions, so that they might monitor how it is used. Furthermore, any penalties should apply automatically, and not as the result of discussions and negotiations.
I would like to say a few words about our socalled foreign policy and Libya.
The situation in Libya and within the international community is confused. It was right to take the decision regarding the nofly zone in order to protect civilians. The EU has also been involved in this. Now that ground forces have been attacked, I think that there is good reason to question whether this nofly zone was created for that. In this respect, things are close to exceeding the threshold of war.
Mr President, Mr Schulz said that military operations were set up too hastily. On the contrary, they came too late. The West waited too long. It could have isolated Gaddafi in Tripoli and forced him either to go or to be wiped out. As it was, we were just in time to prevent a mass murder in Benghazi.
And what did we see? France and Britain - two nation states - took the lead. My congratulations! Germany, apparently, is a country of hard currency and soft power. Being Minister of Defence in Germany is the most risky job in the country. Meanwhile, Turkey opposes NATO, and the US is the power in retreat and acts like a spectator.
I am afraid that now - as in the Balkans - we cannot break the deadlock without committed American leadership: leadership that the European Union, unfortunately, is incapable of providing. The only politician who knew how to deal with Gaddafi was Ronald Reagan. Reagan was right all along.
(EL) Mr President, exactly a year ago, the leaders of the European Union and the Greek Prime Minister decided that Greece should play the part of economic and social guinea pig. Extreme, antisocial measures were then taken, on the pretext of reducing the public deficit and debt and improving competitiveness. At the end of this experiment, public debt is just under 150%, unemployment stands at 15%, with unemployment among young people at 30%, inflation is close to 4.4% and the economy has shrunk by 6.6%.
Commissioner Rehn, the Greek experiment has been a failure and you have exterminated the guinea pig economically, socially and politically. The leaders of the European Union have the same fate in store for other Member States that take recourse to the pact for the euro, which is the European version of the Greek memorandum. We are against this pact, because we do not want to exterminate workers, pensioners and the unemployed.
Commissioner Rehn, when the Greek memorandum was signed, you wished the Greeks 'bon courage'. If you are consistent in your wishes, you will also need to wish European workers 'bon courage' on Friday or Saturday.
(DE) Mr President, ladies and gentlemen, the American political scientist Samuel Huntington once predicted a clash of civilizations. Had we relied on this, we would ourselves have played a part in bringing about this clash of civilizations as part of a self-fulfilling prophecy. We, the European Parliament, have always worked for cooperation with the Arab states and the people there. Now we are seeing how the peoples of the Arab world are striving for values that we also represent: democracy, freedom and the rule of law. Who would have expected just a few weeks ago that the Arab League would be asking us, the western and the international community, to stop the tyrant in Libya? There is a sea change under way in the Arab world. We must not make any mistakes here. We must not just pay lip service to the peoples of the Arab countries, but rather must support them in what we do.
This evening I am travelling to Tunisia on behalf of the Konrad Adenauer Foundation, of which I am president, just as I was in Cairo two and a half weeks ago. I would like to reiterate the words of Konrad Adenauer, the first Chancellor of the Federal Republic of Germany, who said: 'We are on the side of freedom'. We now need to say to the Arab peoples: 'If it is what you yourselves want, then we want to help you by providing solidarity and advice on democracy so that you can prepare for elections'.
We hear with some dismay that a terrorist attack was carried out today in Jerusalem and that many people were injured. We condemn this in the strongest possible terms, whoever is responsible. However, we also say that there must now be peace between Israel and Palestine. If the wind of freedom is blowing through the Arab states then the opportunity must be seized to bring about peace between Israel and Palestine too, so that Israel can live within safe borders but also so that the Palestinian people, who deserve the same dignity as the Israelis, can also live within safe borders. This is our task as this great change takes place in the Arab world: to make our contribution as the European Union and to so in a united and resolute manner.
(Applause)
(IT) Mr President, ladies and gentlemen, beyond the measures that have been announced, I wonder if European policy is doing enough. It naturally takes time for the European Union to establish leadership, especially in foreign policy, but as we know, certain situations arise and unfortunately do not allow us all the time we would like and actually call for fast action and far-sightedness.
Now it is clear that we are still falling short of requirements as far as affairs in the Mediterranean region and particularly Libya are concerned: we need to reflect a little more to recognise that perhaps we will need stronger action to understand what has been happing and also to deploy concerted action towards the Mediterranean.
It is in fact clear to everyone that if we look at Libya, there is a substantial difference between the whole of Europe taking joint action and action only being taken by willing countries, as is the case at present. No, my message to the representatives of the Council and Commission is that we are not there yet.
The Council has not answered certain questions, and now must do so quickly. I wonder if beyond the humanitarian effort, we really know what to do if the application of Resolution 1973 is not enough and if some countries go beyond their mandate.
Secondly, I would like to know the Council's view on the issue of operational command: NATO told us that it is performing a technical role, but not providing political guidance. Do we think we can get along like that, without seeking a stronger and more united European Union voice instead of fobbing the job off onto the few who are willing?
Finally, within the framework of ongoing operations and the relationship with the Arab League and the African Union, it is essential to prevent our intervention from ultimately being seen negatively, with the risk of creating uncertainty and dangerous shifts. Are we aware? Perhaps not altogether: these are questions that do not deserve bureaucratic answers but need appropriate policy responses, starting with tomorrow's Council meeting.
(SV) Mr President, critics of the euro in my country say that the situation with Greece and Ireland demonstrates that the euro does not work. They say that it is better to be outside the euro area. They are wrong.
During its ten-year history, the euro area has created stability, low inflation and, in actual fact, millions of new jobs. The permanent crisis mechanism will act as an absolutely last resort if a country gets into major economic difficulties.
The euro is not the reason for the crisis, as the Commissioner usually quite rightly points out. On the contrary, the common currency is an important part of the solution, and that is the point as far as a country like Sweden is concerned, too. I therefore deeply regret the fact that in the Swedish Parliament the majority is not in favour of Sweden joining the Euro Pact. This reduces my country's influence. If Sweden wants to belong to the EU's inner circle, as the Swedish Government says it does, it is no good sitting outside the meeting rooms. Denmark and the Danish Government and Parliament are in favour of the euro. It should be possible for Sweden to be so, too.
(EL) Mr President, the Greek Communist Party condemns the new illegal imperialist war unleashed in Libya by the United States of America, France, Britain and NATO.
The interest in providing humanitarian aid is disgraceful hypocrisy. The imperialists' real objective is the oil, the natural gas and the wealth-producing resources of Libya, North Africa and the region in general. The imperialist aggression on the part of the USA, NATO and the European Union is exacerbating the risks to which the people in the region in general are exposed. The new pact and euro-unifying economic governance will bring mass unemployment and poverty in their wake. The European support mechanism is a mechanism for controlled bankruptcy and safe insolvency for nations, in order to protect the profits of the plutocracy.
This is the free world of the USA. This is the European Union of democracy and freedom. The real dilemma is this: will it be the people or the plutocracy that defaults? The people should not pay for the consequences of imperialist barbarity and the capitalist crisis. They should not be condemned to permanent unemployment and poverty and we therefore call on them to rise up against and oppose this imperialist intervention and to fight for their modern rights and for an alternative path to growth that serves grassroots needs, not the profits of the monopolies.
(PT) Mr President, first of all, I would like to draw attention to the value that the Group of the European People's Party (Christian Democrats), and especially the Portuguese of the PPE Group, ascribe to the upcoming Council, to the solution that was found - which is frankly better than was expected at the time - and, in particular, to the work of my colleagues, Mr Brok and Mr Gualtieri, who prepared the report on behalf of Parliament, in line with the Commission's positions, bringing the fund closer to something that clearly follows the Union method and moving it away from what would be the intergovernmental solution.
Next, I should like to say to all my fellow Members, at a time when Portugal is experiencing a political crisis, that the Portuguese Social Democratic Party (PSD), which is part of the PPE Group, is ready to govern following elections. Moreover, we will govern in line with criteria, which are criteria for the euro area, meeting all the targets set and, beyond that, doing what the Portuguese Socialist Party (PS) was unable to do in 13 years; I repeat, 13 years.
The PS government was a spectacular failure. Everything happening in Portugal was foreseen by the PSD during the 2009 elections. I took part in that campaign and we warned that this would happen. Therefore, we are now here to say that we give every guarantee to the European Union and, in particular, to our partners in the euro area, that we will fulfill every criteria, which will be demanding and will force the Portuguese people to make sacrifices. However, there will be, for once, someone credible in government, in contrast with the current Portuguese Government, which had to table four stability and growth programmes, and which is constantly seeking new solutions without being able to give the markets a credible response; to give a response that serves the interests of Portugal and of Europe.
(The speaker agreed to take a blue-card question (Rule 149(8) of the Rules of Procedure))
(PT) Mr President, I should just like to ask Mr Rangel whether, given that he is saying here that the next Portuguese Government will present the same austerity measures and will commit to the same targets that have been negotiated with Brussels, does he not think it infantile and imprudent to provoke a political crisis; whether he thinks that Portugal will pay too high a price and that it will require too many sacrifices from the Portuguese people? It is to this that I should like an answer. Is it not lust for power leading them to take this attitude?
(PT) Mr President, I will be very happy to answer, although I did not want to turn a European Parliament debate into a debate on Portuguese politics. In fact, if Mrs Estrela wants to debate Portuguese politics, she has a simple solution: we must have elections, stand as a candidate for the Portuguese Parliament and she will have the opportunity, in opposition, to debate the policies intended for Portugal with the Portuguese Social Democratic Party.
I would just say the following: we cannot take another government that has failed four times in two years. It is impossible, it is unsustainable and the markets do not find it credible: there are no more solutions with the Portuguese Socialist Party in government.
(The speaker agreed to take a blue-card question (Rule 149(8) of the Rules of Procedure))
(FI) Mr President, I will not have the opportunity to ask this in the Portuguese Parliament, so I will ask you straight: why is Portugal's Group of the European People's Party (Christian Democrats) not supporting this very important proposal? The whole euro area and the European Union may suffer a crisis if decisions are delayed. Why do you not support the solutions proposed, right here and now?
(PT) Mr President, the Portuguese Social Democratic Party (PSD) responsibly supported all the austerity packages, unlike many parties in other countries of the Union. When the government has spectacularly failed - and it no longer has any excuse, it is incapable of showing a single result after two whole years - and the market situation remains as it is, the PSD has no other option but to be on the side of the solution. The solution is new elections, new government, new credibility for Portugal, and also for Europe and the euro area.
(MT) Mr President, two weeks ago, this Parliament adopted a brave political resolution, appealing - amongst other things - for the creation of a no-fly zone over Libya. Just one week ago, when the United Nations Security Council had not yet approved this resolution, we held another sitting where we were feeling rather desperate due to the imminent fall of Benghazi and ultimately the collapse of the revolution which is in favour of democracy in Libya. Last Thursday, one day later, the resolution was approved and it has been four days since its implementation.
Mr President, I think it is important that we continue to implement this resolution and carry on supporting the Libyan people, while at the same time protecting them from further massacres and helping them in their transition towards democracy.
We also need to tackle two other issues. First of all, we need to keep on providing extensive humanitarian aid to the Libyan people and to refugees fleeing Libya, particularly to Tunisia and Egypt. Secondly, we need to prepare for a possible mass exodus of refugees toward European Union countries. After all, this is not just the responsibility of Mediterranean EU countries but of us all.
Mr President, today the PPE Group meeting room was officially named after one of the founding fathers of the European Union: Alcide de Gasperi. In his time, the key to solving the crisis was a supranational approach, taking care of European common interests first. He was among those statesmen who, although born in the 19th century, were able to develop a vision of the Europe of the 21st century.
Reversing the economic crisis today needs statesmanship which is not geared to the next elections and does not concentrate first and foremost on national salvation but which has a care for the next generations and Europe as a whole. As for the European Council, I welcome the new text of the stability mechanism, as well as the euro area reform package.
Second, I hope that the Competitiveness Pact will prove credible and will also attract non-euro area members. It is important that every government makes significant national pledges to improve our competitive position.
Third, as with the single market, I am a bit worried that its ambitious targets have been substantially curtailed and its operational efficiency could become almost non-relevant. Therefore, while deciding on new steps, let us prove our political will and credibility by completing the four freedoms on which European cooperation is based, including the internal market, and implementing in full the Services Directive.
(NL) Mr President, first of all, I would just like to express my sympathy and condolences to the people of Japan. I know we will have a debate on Japan in a few moments, but I hope that, in the days to come, as well, the Council will accommodate any requests from Japan for specialist assistance. We often talk about developing countries, but here we have a disaster area in a highly developed country, where additional help may still be needed.
My second point is Libya. I do not think that any of the warm words expressed here today, even those expressed by the Commission, can change the facts that the European Union has no presence in Libya and that, at the moment, it is not even able to put a stop to the crisis in the cities or the actions of Mr Gaddafi's ground troops.
I would like to congratulate the French President on having ensured, at the very last minute, that the European Union was actually able to do something in consultation with NATO, but the suffering of the people is not over yet and it would be wise of us to be modest about our role. Europe is better at providing help after a crisis than during a crisis, as I have already said on previous occasions.
Finally, I would like to turn to the Euro Pact. I think that we have, indeed, taken important steps forward. Mr Barroso has dubbed it a cornerstone, but I do not think that the cornerstone is yet firmly in place, and in the coming months we will have to move forward. This will not really be resolved tomorrow.
Mr President, like Mr Barroso I would also like to concentrate on the economic situation, particularly as my country is the recipient of an EU and IMF bailout at this particular time. However, we have a new government and new hope in Ireland. In his very first speech, our Taoiseach said he wanted to build bridges in Europe, pay our way and pull our weight - and that is what we are determined to do.
However, there are two things we need in particular to do that. Firstly, the interest rate charged is draconian and is not sustainable. We would like to see that reduced by at least 1% to 2%. Secondly, we also need a continued guarantee of funding for our banks until such time as they are functional again. We do not need to be pressurised regarding our corporation tax and we particularly do not need lectures from people like Mr Sarkozy, who seems very cosy with an effective rate of 8.2% in France, while our effective rate is actually 11.9%. Perhaps he should look at the plank in his own eye before he casts his gaze across the Irish Sea.
What is the quid pro quo? One, we will have the austerity package in place, much to the chagrin and pain of our citizens. Two, we will consider, if required, a debt pact, like the one they have had in Germany since 2009. Three, we will also consider a European independent fiscal agency. That also is very important because I do not believe there is such a thing as an independent national agency.
I would ask Mr Barroso, on this his birthday, and his colleagues, to help Ireland help itself on this one occasion and we will not come calling again for help by way of a bailout.
(PL) Mr President, it is to be welcomed that the European Union's leaders have devoted so much time in recent weeks and days to what is happening in Libya and other countries in North Africa. I am sure this action will enable us to prevent a civilian massacre and I am sure, too, that the Libyans will overthrow the tyrant themselves.
However, it cannot be denied that we also have to talk about internal challenges - challenges concerning the way the European Union and its institutions operate; challenges for internal function, common foreign policy and common security and defence policy. The difference of opinion which has appeared between some of the European Union's Member States shows how far we are from that objective for it to be a truly common policy, one which is in keeping with the spirit of the Treaty of Lisbon.
It is also a challenge for the entire international community. It is good that we are working with the United States and other members of NATO, it is good that we are in dialogue with the Arab League and the African Union, and it is good that we are in dialogue with Israel. I think Mr Pöttering stressed something which is very important, that what is happening today in North Africa, what is happening in Libya and Egypt, may have very serious consequences, and that these consequences may also affect the future of the peace process. We should remember this advice and be careful to heed it.
We should also think about the future of these countries and the promotion of democracy and human rights, and not just work as a firefighter putting out fires, and we should also think of other countries around Europe where such processes - sinister processes - can occur.
(DE) Mr President, in his invitation to the European Council Mr Van Rompuy states that we will begin our working dinner by taking stock of events in Libya and in our southern neighbouring countries. I hope that nobody chokes on this, but that instead we send out clear messages - and also united messages - concerning our aims to Colonel Gaddafi and to the people of Libya, but also to our own public, which is irritated by the lack of unity in the face of a dictator's hold on power.
It is right to expand our blacklist to include certain people and to freeze the accounts of the national Libyan oil company. However, I would also like to have seen the EU rather than NATO remembering its own decisions as regards capacity and capability, and being able to implement the arms embargo using its Member States' naval forces. After all, they are our neighbours. Had we done so we would have avoided the recent stress involving Turkey at NATO and relieved the burden on our US allies.
I now hope that the planning of the EU's humanitarian missions will concentrate not just on the reception of war refugees on the Egyptian and Tunisian sides of the Libyan border, but that we will actively provide humanitarian aid in parts of Libya that have already been liberated from Colonel Gaddafi's power. I believe this is necessary in order to make our intentions clear to those in Tripoli.
To the communist Member from Greece I would like to say that I have just heard from Moscow that Stalin is dead. New directives are on their way from the politburo, but evidently you have not yet received them.
(RO) Mr President, I think that we all agree on the ultimate objective of the intervention going on in Libya: to put a complete stop to the intolerable acts of violence and abuse being committed by the Gaddafi regime against civilians.
I believe that Paragraph 8 of UN Security Council Resolution 1973 provides an irrefutable legal basis for ensuring, by every means possible, respect for the no-fly zone established with the precise aim of protecting civilians. I actually want to mention that, prior to the adoption of resolution 1973, the European Parliament was one of the first international institutions to call for establishing such a zone, during the last plenary session in Strasbourg.
With the prospect of the European Council meeting which opens tomorrow, I feel that there are two important factors for ensuring that intervention in Libya is successful. I believe that the key words should be 'coordination' and 'clarity'. I am talking, first and foremost, about coordination at EU level in the spirit of the Treaty of Lisbon with regard to the humanitarian aspects. There is also coordination with NATO: I believe that our actions must complement those of NATO. Lastly, coordination with the Arab League is very important, because ongoing regional support will be an essential aspect of our actions in Libya.
Finally, we need to be clear in our resolve to end the violence against civilians. The successful resolution of this situation depends, to a large extent, on the clarity of our message.
(HU) Mr President, Minister, Commissioners, the latest economic figures show that Europe is heading out of the crisis. The next EU summit can further strengthen this process. The weekend Council meeting may bring a breakthrough in European politics, elevating European solidarity to a new level. An important element of the package of measures proposed for adoption is the macroeconomic coordination cycle, namely the European Semester, the first phase of which is concluded by the synthesis report prepared by the Hungarian Presidency. This report is also important because it gives us an opportunity of sketching an economic picture of a post-crisis, competitive European Union. In addition to this, the Hungarian Presidency-in-Office also played a major role last week in the adoption of the overall guideline of the package of six legislative proposals and, thanks to this, a start can be made by Parliament and ...
(The President cut off the speaker)
(HU) Mr President, I congratulate the Hungarian Presidency on its activity over recent weeks. This is a real success story. At the same time, however, this is a success for Europe as well. Everything is set for a final agreement on the European Union's new economic policy framework to be reached at the forthcoming European Council meeting in the second half of the week. This may enable the whole of European integration to enter a new phase. In the renewed framework for economic governance our responsibility, and the responsibility of the European Parliament, is very great, because it would be good to adopt these six legislative proposals at first reading. The whole of Europe may lose if there is a delay. I congratulate Mr Brok and Mr Gualtieri on today's report. I am grateful that the Council was flexible, and the European Parliament not only now ...
(The President cut off the speaker)
(GA) Mr President, I support what is being done by the Irish Government to obtain an interest rate reduction under the EU-IMF Programme for Ireland. The European Commission has made clear that it will be prepared to support an interest rate reduction, and I would expect that the 27 Member States will reach a consensus regarding the reconsideration of this question.
It is in the interest of both Ireland and the European Union to ensure that our debt is sustainable. It is essential that the pricing of the EU financial assistance mechanism is affordable and that it is fair.
It is widely reported that some countries are seeking concessions from Ireland in return for an interest rate reduction. It would appear that pressure is on Ireland to increase its corporation tax, for example - I do not have time to go into the issue of effective tax as against corporate tax -
(The President cut off the speaker)
Mr President, so the European Council will adopt the decision to amend the Treaty with regard to the European Stability Mechanism, but will allegedly help countries stay inside the eurozone. Of course it will fail: not for want of money being thrown at the problem, but because the problem is endemic. This is a mechanism that will try to make water flow uphill!
The external value of a country's currency should reflect the demand for, and supply of, its currency which of course should then reflect the demand for its exports, visible and invisible, and the demand for its imports, visible and invisible, as well as capital movements.
The same currency value cannot possibly reflect the economic conditions in 17 different countries. Far from needing a mechanism to keep failing countries inside the eurozone, we need a mechanism to rescue them from it. Even those countries that have seen successes in the eurozone will be better off outside with revalued currencies.
(RO) Mr President, I think that it is vital, as part of the European Council discussions on 24 and 25 March, to finalise a credible legislative package for strengthening economic governance in the European Union.
In this respect, the cohesion policy, along with the common agricultural policy, is a priority area in view of the negotiations on the new post-2013 European Union budget.
It is vital to maintain a large proportion of the post-2013 EU budget for the cohesion policy to ensure that the European Union meets its ambitious targets and provides appropriate support for the implementation of the Europe 2020 Strategy.
However, the cohesion policy must make investments effective, especially through strategic fund programming, thematic concentration of targets and simplification of implementation rules.
(LT) Mr President, today we approved the amendment of the Treaty of Lisbon which will facilitate the establishment of the permanent euro stability mechanism. We showed solidarity by agreeing with the amendment of the treaty and by understanding that we are in a difficult economic and financial situation and that we must take very specific actions regarding economic coordination and surveillance. This mechanism and the Guarantee Fund are only intended for euro area members, while countries not in the euro area will be sidelined, risking fragmentation of the European Union and rejection of the Community method. The European Union must therefore show greater solidarity, by also providing assistance to non-euro area members, so that they become members of the club and recover all decision-making rights in the European Union and we would thus eliminate a temporary discrepancy in the EU accession agreement.
- (SK) Mr President, Commissioner, I would like to draw attention to two issues in connection with the forthcoming meeting of the Council.
The first is that many of the measures are undemocratic by nature. The role of the national parliaments and the European Parliament, as the only elected bodies, will be weakened and the powers of central executive bodies will be strengthened. The strict penalties and their automatic nature limit the power of national parliaments to influence economic policy. I have a similarly negative view of the fact that the Commission is drafting legislation on macro-economic indicators without involving the European Parliament.
Secondly, many of the proposed measures are counter-productive. How does the Commission intend to restore economic growth and employment? You are proposing policies which suppress domestic demand and rely on exports. It is almost certain that such a combination of policies will not lead the EU out of crisis. Instead of undemocratic and restrictive policies, Commissioner, I would like to express the ...
(The President cut off the speaker)
(FI) Mr President, the bad news today was that the Portuguese conservatives are rejecting this package in the hope of new elections being held. In this way the whole euro zone may be brought into crisis, because a delay would be poison at present. The markets are also watching to see if the European Union can take decisions.
It is very important that we find solutions. This will be a historic decision, because now we are moving from a system of ageold coordination, in which only the few want to be coordinated, to governance, which is a brand new type of European economic architecture, and is a good thing. Regrettably, the reputation of this whole project was tarnished by Sarkozy's and Merkel's neoliberal...
(The President cut off the speaker)
Member of the Commission. - Mr President, let me first of all thank the honourable Members for a very responsible debate on next week's European Council. On behalf of the Commission, I would like to comment on several speeches concerning Libya and Japan before commenting on economic issues. As you know, the Commission has no competence on the security and defence front but we have been coordinating the European response to the escalating humanitarian crisis on the Libyan borders. The no-fly-zone military action implemented according to UN Security Council Resolution 1973 brought new circumstances which need to be taken into account when delivering humanitarian assistance in a secure and efficient way to those in need, either at the borders or inside Libya. It brought new hope as well that innocent civilian lives would be spared.
Although the events in Japan have no immediate health consequences for citizens in the European Union, it is important to take stock of EU nuclear safety policies, as well as contingency plans and safety measures in place. The Commission uses all instruments available to monitor the impact, including on future safety. To my mind, Japan teaches us that risks can become reality; what was thought to be impossible must now be included in our planning. A European approach for a comprehensive safety and risk assessment of nuclear facilities would maximise the effects at the European level.
Before drawing final conclusions, a full analysis of the accident in Japan is essential; the assessment should cover the most important issues, such as safety requirements for earthquakes, as well as emergency power supply assistance for reactor cooling.
On economic policy too, your debate reflected the magnitude of what is at stake at tomorrow's European Council and I trust that the messages sent from here will be heard and listened to in all capitals of Europe. It is fair to say that the European Union will have profoundly evolved after this March. The financial crisis which turned into an economic recession and then into a sovereign debt and banking crisis has forced Europe to seek new ways forward, to consider all possible options and to take decisions with long-lasting consequences.
As President Barroso said in his opening remarks, we will respond to the challenge with a comprehensive strategy which builds on the strengths, values and institutions of the European Union. It is exactly the kind of challenges which are facing us today that the European Union was created for: to be able to withstand storms together and to be able by joint efforts to come out of a crisis stronger than before.
As a result of very long talks for several months, the elements of a comprehensive response in economic policy are now finally there for the leaders of the Union to agree and commit to in the European Council tomorrow. The Member States, and especially the euro area Member States, are all pursuing intensified fiscal consolidation and growth-enhancing structural reforms with very strong determination. This is now the first and foremost cornerstone of making progress on this strategy.
Secondly, both the Council and the Parliament are delivering on your commitment to conclude the Commission's legislative package on economic governance by this summer. Reinforced economic governance is indeed the cornerstone of our comprehensive response.
Thirdly, the permanent European Stability Mechanism will be made functional as of June 2013, with the effective lending capacity of EUR 500 billion. By this decision we will have in place a financial backstop with a sufficient containment effect to clear away even the slightest doubt about our capacity to act even in the most stressed scenarios.
The role of the Commission in the running of the operations of the ESM will be central, and the link of the ESM to the EU institutions, of course including the European Parliament, will be very clearly and firmly established. We shall in due course propose a regulation based on Article 136 of the Treaty clarifying the steps to define policy conditionality and to ensure consistency with the EU framework for country surveillance.
Last but not least, the banking sector repair must be completed, to safeguard the provision of credit to the real economy, to enterprises and to households. The next round of bank stress tests will be conducted in the coming months; the results will guide the necessary restructuring and possible recapitalisation of the EU banking sector. Before the publication of results, all the Member States will need to decide and present their strategies, if needed, for the possible restructuring and recapitalisation of their vulnerable institutions.
It is indeed essential that we see that these two problems have to be resolved in parallel; financial repair must be accelerated, banks restructured and, if need be, recapitalised as soon as possible. This is a precondition for restoring and reinforcing confidence in the European economy, improving banks' robustness, and ensuring that we safeguard economic growth through credit supply.
To conclude, once the European Council confirms its full commitment to all of these elements of our comprehensive economic strategy to overcome the crisis, the European Union will be well on track for turning the economic tide this year, 2011. This does not mean all is fine, even less that we can sit back. But, yes, it does mean that we are prepared to face the current and emerging challenges and to prevent crises in the future.
President-in-Office of the Council. - (HU) Madam President, Commissioner, honourable Members, first, I thank you for this debate. I am grateful that most of you in the Chamber and the speakers in the debate recognised the need for the six elements which will be the European Union's joint response to the economic crisis and on which the Heads of State or Government, I hope, can decide on Thursday and Friday. With this we can bring the crisis to an end; with this we can lay the foundation for severely restricting the occurrence of similar crises. I agree very strongly with the speakers who said that it was not the European Union itself that was in crisis but that a part, a good part, of the Member States had become entangled in a debt crisis, a debt spiral. This is what we must put an end to. This is the top priority task for all of us, for every Member State.
However, we live in a single Union, and we have a common monetary policy and a common currency. This is why the debt crisis of any individual Member State is a joint problem for us all. This is why we need joint solutions. An interesting debate has started, which, I believe, we will have to deal with when we start negotiations now in an official form as well on the six legislative proposals on economic governance. This is distinguishing between good and bad debt. Is there such a thing as good debt? This is a very exciting debate. The Commissioner supports what I am saying, as we considered this in the European Council and the Council was very sceptical whether there was such a thing as good debt. Here, too, one MEP said that in very many cases a debt that started as a good debt could turn into a very bad debt.
We should continue this debate, but I believe that if we wish to extract ourselves from the debt crisis once and for all, we must seek different ways of stimulating the economy and starting growth, other than increasing debt. We should not wish to make good investments at the expense of future generations. Therefore, I think it is also important to say that, as President Barroso also mentioned, we have tools in our hands: further developing the single market, removing still existing obstacles, and the Europe 2020 Strategy.
I would like to say a few words on the Portuguese and Irish situations. We are all aware that this will be discussed at the European Council meeting. As regards Portugal, I merely wish to point out that Portugal's announced package of measures was welcomed by the Heads of State and Government at the EU Summit on 11 March, and it was also welcomed by the President of the European Central Bank. Thus this in itself was a positive message for the markets. At the same time, it is also very important to say that every action plan is only worth as much as is implemented of it. Furthermore, it is very important that there should be political commitment and unambiguous support behind every undertaking.
Regarding Ireland, I would simply like to mention that the representative of the new Irish Government was very cooperative in the General Affairs Council on Monday, and that I am very confident that a solution to the Irish problem will be found at the European Council meeting as well. Many people have raised the Community method versus the intergovernmental method, suggesting that intergovernmentalism was the reason for the failure of the Lisbon Strategy as well. I believe that we have made considerable progress since 4 February. On 4 February, a good number of Member States and many Members of the European Parliament with whom I spoke at the time were worried about where we were heading and what would become of the European Union if we outsourced important matters. In my opinion, the situation has improved a lot and we have returned to the Community approach. From the very start the task for us, as the Presidency, has been to try to promote the creation of a viable solution between the outsourcers and those who wished to remain solely within the Community framework.
The Hungarian Prime Minister suggested and requested as early as 4 February that a reference be made in the conclusions of the European Council with regard to also implementing what was then called the Competitiveness Pact in accordance with the Treaties. I am very pleased to be able to say that we have certainly returned to the Community approach. The European Commission, one of our most Community-oriented bodies, has an important duty in every element of our comprehensive economic answer of the six laws, and therefore the European Parliament has also been given guarantees that it will have access to the information. So, we have come a long way and in a positive direction. The Pact for the eis also open and Member States, such as my own country, will be able to join if they want to. It is not an exclusive club.
Finally, as a last request, I repeat my wish that we pursue the debate on the package of six legislative proposals on economic governance in the most constructive spirit possible. We are prepared for this, and I would like to mention that we strove to take into account the reports of the MEPs which were already complete in January when the Council formulated its position.
Turning to Libya and the Mediterranean, war and instability are the greatest tragedy possible for the people living in the region and the European Union. I believe I am quoting Mr Mauro's words, which I thoroughly agree with. We have ahead of us the opportunity and task of creating out of this crisis the chance to ensure that a tragedy of this nature never again occurs in the Mediterranean region. I think that it is fair to say, and I believe in plain speaking, that Parliament was quicker in deciding this than the Council. In the end, the Coalition was able to put together an operation at the last minute which managed to save the lives of very many people in Benghazi.
As to the question of how united we are and how effective the European Union's common foreign and security policy is, here again I will speak plainly. We are not one hundred per cent united. However, we have been able to agree a great many things which were essential in the recent period. On 11 March, at the summit held then, the Heads of State or Government clearly stated that Gaddafi must go; that relations must be established with the Transitional National Council in Benghazi, and that the Libyan authorities must be called on to allow humanitarian aid into the country. Already at that time we decided that we must examine our relations with the southern neighbourhood. A condition for this was the start of democratic changes.
Then we already agreed that financial support had to be increased by incorporating suitable conditions, that trade relations had to be deepened, and that we needed to facilitate social changes in the region. The area where we need to progress is the three Ms, Market access, Mobility and Money. Then, on 21 March, the Foreign Ministers, the trustees of the areas of the common foreign and security policy, and common security and defence policy, reiterated their commitment. By then, UN Security Council Resolution 1973 was available. We welcomed this and we could also welcome the decisions of the Paris Summit, the implementation of which must be started. We were very quick to decide on sanctions and we emphasised our commitment to helping civilians.
The common foreign and security policy may not work perfectly but I believe that some very important decisions have been made, albeit at the last minute. Thank you very much, Madam President.
The debate is closed.
Written Statements (Rule 149)
in writing. - (NL) This spring summit is of crucial importance to all Europeans. Here, we will be laying the foundation for a stable euro and a thorough strengthening of economic cooperation in Europe. The Pact for the euro which is now before us is, fortunately, much more balanced than the original options. Respect for the social consultation model is central to this pact. That is how it should be, because it is the basis of our European Rhineland model.
It is now time that we took the important next step, because the European project cannot be limited to a pure, bald financial-monetary project. That would eventually be detrimental and lead to popular support for Europe melting away. More than ever, therefore, Europe needs an appealing, new, future-oriented project which will inspire people with enthusiasm once again.
We need not look far, because the proposals are already on the table. In particular, we need to focus on cross-border investment in renewable energy. That will only be possible if we also open up the way for Eurobonds. It will be a shot in the arm for our economy, for employment and the environment, of course, and entirely feasible, on the basis of the Commission's Roadmap 2050 calculations. Let us just get on with it.
in writing. - The upcoming Council meeting is indeed a very important one. President Herman Van Rompuy, in his public invitation letter, notes that 'as an important step in the new framework of the European semester, we should give guidance for national economic policies with a view to implementing our Europe 2020 Strategy'. We should not bypass this point on the agenda as secondary behind the economic package. Everybody knows that the key to European economic growth is employment. The Europe 2020 Strategy aims at an employment rate of 75% among men and women aged between 20-64. Everybody knows, in theory, that this 75% threshold will not be attained without the massive participation and appearance of women on the labour market.
Therefore, I ask two things of the Council ahead of its upcoming meeting. The first one is to be ambitious and explicit when it comes to employment guidelines, and especially when it comes to female employment. Secondly, I ask you to reaffirm your commitment to European targets and guidelines that allow for the massive participation of women on the labour market, especially the Barcelona targets for daytime childcare, which we know, are far from being met in the EU.
in writing. - (RO) I think that it is absolutely imperative for the investments in education, research and innovation to be made immediately with the support of all Member States so as to achieve the Europe 2020 strategy's targets, thereby making the economic recovery a reality. As a representative of Europe's citizens, I declare my support for Mrs Balzani's report. I agree that the European Union needs to improve its financial resources so that it can compete on the global political and economic stage at a time when current challenges require greater competitiveness from global actors. Last but not least, in order to have a strong economy, promoting employment should be set as a basic objective. The European Union needs a skilled workforce in every area, people with the appropriate expertise and higher productivity in all its sectors.
Over the next few days, the Pact for the euro will be finalised by the European Council. The basic objective of the pact is to promote competitiveness that will lead to an increase in employment in the countries in the euro area. In the aim of achieving the above objectives at European level, I propose that the definition and control of the land and sea borders and the economic borders of the Member States of the European Union be integrated into the pact. This will protect European manufacturing from counterfeit products imported from labour-intensive countries in the East. Importing these cheaply-produced goods is not only illegal; it also stops the market from functioning properly, thereby reducing the profits of European companies. This is slowing down growth and reducing the competitiveness of European companies and of Europe as a whole. In conclusion, we need new incentives for the Member States of the European Union to develop exclusive economic zones. We need a European guarantee for the entire European exclusive economic zone which cannot be contested by third countries.
in writing. - (DE) There is no such thing as good or bad debt; the continual rise in national debt must be stemmed. Unfortunately, the Council has failed to implement the Stability and Growth Pact fully. However, our citizens cannot be burdened with a further structural crisis. The existing national debt problem can only be dealt with by demanding strict budgetary discipline. The procedure adopted by the Member States of applying the 'fast-track procedure' is to be rejected, but as Mr Gualtieri has already said, if we are to come up with a counter-proposal then we must concentrate on the substance. I would welcome an initiative in which the 143 nuclear power plants in Europe were immediately taken out of the grid and sustainable energy sources were used instead. To comment briefly on the imminent stress tests at the nuclear energy facilities: since - as is repeatedly emphasised - the detailed safety arrangements at nuclear power plants fall within the competence of the individual Member States, I cannot unreservedly support these stress tests at this early stage in the negotiations. In view of the events triggered in 1986 by a crisis simulation at the Chernobyl nuclear reactor, I would view such tests with great concern unless they were performed by the EU or a comparable institution and only following detailed analysis of the condition and load capacity of the individual reactors.
The rapporteur sought to insert a paragraph concerning the European Union's decentralised agencies into a chapter entitled 'Sustainability and responsibility at the heart of the 2012 EU budget'.
I share the main idea raised, which is that agencies bring added value to EU policies in areas as varied as professional training, the environment, internal security and rail transport. However, I also share the idea that, in terms of budgetary sustainability and responsibility, the agencies system could be improved.
Indeed, the agencies' tasks and powers overlap at times, and some of them have high operating costs due to the constraints imposed by our financial and budgetary rules. That is why the decentralised agencies' expenditure could be rationalised through a system of shared services including, for example, assistance with the budgetary process, assistance with tender procedures and legal advice.
To conclude, during the last discharge procedure, Parliament also sought to draw attention to the Commission's and Parliament's control over the decentralised agencies; this must be strengthened, as experience has shown.
Europe must learn from the nuclear incidents in Japan and undertake to guarantee nuclear safety across the continent. The energy mix still comes under the remit of the Member States. However, nuclear safety is defined by European legislation, which must be reviewed, taking into account the nuclear plant safety tests proposed recently by the Commission. We must not forget that the EU is hugely dependent on energy imports and that Member States need to find solutions to make provision for their own energy sources. The EU needs a common energy policy which must be based on striking the ideal balance between renewable energy, new technologies for conventional energy resources and the need to produce nuclear energy in safe conditions. On the subject of Libya, the Council needs to come up with a new European partnership with the Southern Neighbourhood countries. This partnership involves close political cooperation which will ensure the transition of these countries to democracy. Furthermore, the European Commission must submit as soon as possible a plan for managing the migrant flows, which will take into account the solidarity between Member States and strengthen Frontex's technical and operational capabilities. However, this plan must not detract from the EU's focus on the Eastern Partnership.
We have just endorsed amendments to the Treaty which will enable the introduction of a permanent stability mechanism for the euro area. We have achieved great success in managing to give a clear expression of support for use of the community approach as the main form of cooperation within the mechanism. The central role of the European Commission in the process of evaluating the financial situation of Member States augurs well for the future of cooperation, because this protects it from the instability which would threaten it if the intergovernmental approach were chosen. Let us hope that after adoption of the amendment to the Treaty by the European Council, it will be successfully ratified in the Member States, enabling the permanent mechanism to be set up according to plan. Incorporation of the stability mechanism into the Treaty is just one step which has been taken to improve the competitiveness of the euro area recently. At tomorrow's meeting, the Council is also going to accept the Pact for the euro, which was adopted at the meeting of euro area Member States on 17 March. I am certain that the Heads of State or Government will manage to reach an agreement and this scheme will come into force, making it possible to step up economic cooperation in areas including employment and public finance. It is to be welcomed that despite the initial fears of non-euro area Member States, the pact has been made open to all Member States wishing to join. This guarantees, at least to a certain degree, that the mechanism will not give rise to a two-speed Europe.
This European Council is taking place in a specific context for Portugal. The country's economic and social crisis is plunging to unprecedented depths because of the path trodden by the European Union's members, and of the national level application of measures dictated by them: intensifying regressive policies, increasing the exploitation of workers, new antisocial measures that worsen inequalities, increasing unemployment and job insecurity, and increasing poverty and social exclusion. It is in this context that the government, with pressure and applause from the EU, is tabling another package of aforementioned austerity measures - the fourth.
The intention of the directorate of EU powers is clear: to force another neo-colonial noose around the necks of the more economically fragile countries, attacking their sovereignty, with the anticipated conditions for the application of a European Stability Mechanism. All this, on the pretext of maintaining the privileges enjoyed by the great economic and financial interest groups - particularly those of the directorate countries - which a number of EU instruments contribute to, such as the Stability and Growth Pact, the Economic and Monetary Union, and the euro. Faced with this, the struggling Portuguese workers gave the necessary response to this in Portugal on Saturday in a great national demonstration.